IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                             January 31, 2008
                               No. 07-60731
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

RICHARD N PATE

                                         Petitioner-Appellant

v.

COMMISSIONER OF INTERNAL REVENUE

                                         Respondent-Appellee



                           Appeal from a Decision
                       of the United States Tax Court
                               No. 13649-06L


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     The order of the Tax Court is affirmed. No arguments of appellant have
arguable merit.   The reasons for the ruling have been fully explained to
appellant by Judge Thornton’s opinion of May 29, 2007 and by the brief of the
Commissioner of Internal Revenue.
     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.